Opinion issued August 4, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00420-CR
NO. 01-11-00421-CR
NO. 01-11-00422-CR
NO. 01-11-00423-CR
NO. 01-11-00542-CR
NO. 01-11-00543-CR
———————————
in re Ronnie wayne jackson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Ronnie Wayne Jackson has filed two pro se petitions for writ of mandamus.   In his first petition, relator complains
that the trial court refuses to rule on his post-conviction application for
writ of habeas corpus.[1]  In his second petition, relator complains
that the trial court has not given him all of the jail-time credit to which he
is entitled.[2]   
We deny both petitions for writ of mandamus.
 
 
 
 
 
Sherry
Radack
                                                                   Chief
Justice 
 
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Justice
Sharp, concurring.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator’s first petition arises
from a number of underlying cases in which he alleges he filed post-conviction
applications for writ of habeas corpus, including cause numbers 098983801010A,
099257501010A, 124949001010A, and 125000101010A in the 263rd District Court of
Harris County, the Honorable Jim Wallace presiding. 
 


[2]
          Relator’s second petition
challenges the calculation of jail-time credit in cause numbers 124949001010
and 125000101010 only.